Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 1 of 10 PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA



 NU PAGAMENTOS S.A.,                     Civil Action No.
                                         ___________________
 Plaintiff,

 v.

                                         JURY TRIAL DEMANDED
 NUBANK.COM,

 Defendant.


                                  COMPLAINT

       Nu Pagamentos S.A. (“Nubank” or “Plaintiff”), by its undersigned attorneys,

brings this Complaint against Defendant Nubank.com (“Domain Defendant”) for

cybersquatting under the Anticybersquatting Consumer Protection Act (“ACPA”),

15 U.S.C. §1125(d).

                         JURISDICTION AND VENUE

       1.     The Court has subject matter jurisdiction over Nubank’s claims

pursuant to 15 U.S.C. §1121 and 28 U.S.C. §§1331 and 1338(a) because the claim

arises under the Lanham Act, 15 U.S.C. § 1125(d).

       2.     This Court has in rem jurisdiction over the Domain Defendant pursuant

to 15 U.S.C. § 1125(d)(2)(A) because NUBANK.COM is registered using a privacy

service so Nubank is unable to confirm the identity of the registrant.
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 2 of 10 PageID 2




      3.      Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2) and 15 U.S.C. § 1125(d)(2)(A) and (C) because the registrar for the

NUBANK.COM domain is Networks Solutions, LLC with its principal office

located in this judicial district at 12808 Gran Bay Parkway West, Jacksonville, FL

32258.

                                    THE PARTIES

         4.   Nubank is a corporation based in Brazil with a principal place of

business at Rua Capote Valente 39, São Paulo, Brazil 05409-000.

         5.   Domain Defendant is a .com domain that registered through the

registrar Network Solutions, LLC.

                            FACTUAL BACKGROUND

         6.   Nubank is the leading financial technology (“fintech”) company in

Latin America and the largest independent neobank in the world, with more than 30

million clients.

         7.   Its first product, launched in 2014, is an international, no-fee credit card

that is fully managed by a mobile app and used by more than 15 million customers.

Almost 36 million Brazilians have requested its products.

         8.   In 2017, Nubank launched its proprietary loyalty rewards program

(“Nubank Rewards”), as well as a digital account (“NuConta”) that is already used

by more than 20 million people.


                                            2
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 3 of 10 PageID 3




       9.    Nubank also has a personal loan product and over the last year has taken

its first steps in international expansion, opening offices in Mexico and Colombia.

       10. To date, Nubank has raised more than US $900 million in seven equity

investment rounds. Nubank’s current valuation is estimated at US $25 billion.

       11. In 2019, Nubank was elected as the most innovative company in Latin

America by Fast Company and in 2018 ranked no. 36 on Fast Company’s 50 Most

Innovative Companies ranking.

       12. Today, Nubank offers consumers various financial and banking

options, including digital deposit accounts, international credit cards, personal loans,

bill pay services, and life insurance.

       13. Nubank’s goods and services are provided and used under and by

reference to the well-known mark NUBANK®.

       14. Nubank is the owner of numerous trademark registrations for the mark

NUBANK® around the world including, inter alia, U.S. Trademark Registration No.

6,297,728 (i.e. the “ ‘728 Registration”) for the mark NUBANK® in connection

with the following services: Banking services; Online banking; Online banking

services by remote access, namely, home banking via Web-based or mobile banking

applications; Credit card services, namely, issuance and administration of credit

card; Debit card services, namely, issuance and administration of debit card;

Financial consultation; Issuance of credit cards; Financial information and


                                           3
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 4 of 10 PageID 4




advisory services; Electronic funds transfer; Foreign exchange transactions; Saving

bank services. See ‘728 Registration certificate attached hereto as Exhibit A.

        15. The ‘728 Registration entitles Nubank to the exclusive right to use the

mark NUBANK® nationwide in connection with the services set forth within the

registration.

        16. Nubank’s trademark appears on goods, labels, packaging, advertising,

promotional and collateral materials, as well as on its official website,

https://nubank.com.br.

        17. Nubank has engaged in substantial marketing of its goods and services,

including through online, leaflets, brochures, and other promotional and advertising

materials.

        18. Overall, Nubank has continually used its trademark in connection with

its goods and services that have been advertised and promoted around the world,

including the United States. For example, in the United States, there is extensive

usage of Nubank-issued credit cards by customers, Nubank’s marks and products

have been advertised on the Nasdaq billboard in New York City, and many of

Nubank’s investors are based in the United States.

        19. Through Nubank’s extensive promotion efforts, the NUBANK® mark

has become associated with Nubank as the source of goods and services offered in

connection with the mark.


                                         4
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 5 of 10 PageID 5




                          DEFENDANT’S CONDUCT

      20.    A personal named George Daniel Hudson Jr. claims to be the owner

of NUBANK.COM. However, due to a privacy service that blocks public

information about the registrant under the WHOIS database, Nubank is unable to

confirm whether Mr. Hudson or some other person or entity is the owner of the

NUBANK.COM domain. See WHOIS database domain listing for the

NUBANK.COM domain, attached hereto as Exhibit B. While the domain was

originally registered in 1997, upon information and belief, the domain was

renewed in or around November 2020.

      21.    The NUBANK.COM domain has been used for a website that

functioned merely as a landing page that linked to websites of other companies that

compete with Nubank, including, for example, links to the website for Eastern Bank

and to websites designed to assist users in searching for credit card options. See

screenshot of the webpage associated with the NUBANK.COM domain, attached as

Exhibit C.

      22.    However, in 2020, the webpage associated with the NUBANK.COM

domain was modified to include the logo depicted below:




                                        5
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 6 of 10 PageID 6




      23.    The logo wholly incorporates Nubank’s registered mark and copies

elements of logos used by Nubank, including the confusingly similar purple color

incorporated into the logo.

      24.    Overall, the registrant does not use the domain for any legitimate

purpose other than to hold ownership of a “.com” domain that incorporates Nubank’s

mark and to confuse consumers and to cause them to falsely associate

NUBANK.COM with Nubank. The recent renewal of the registration for the domain

name was in bad faith with the goal of holding it so that Nubank could not acquire

it and use it for legitimate business purposes.

      25.    Because NUBANK.COM is almost identical to Nubank’s domain

name, customers of Nubank unintentionally visit the NUBANK.COM domain.

      26.    Despite Nubank’s efforts and due diligence to obtain information on

the registrant, as of the date of this Complaint, Nubank has been unable to confirm

the individuals and/or entities associated with the Domain Defendant because the

identity is blocked by a privacy service.


                                            6
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 7 of 10 PageID 7




      27.    The use of the identical and/or confusingly similar NUBANK and/or

other related marks in connection with the NUBANK.COM is likely to cause actual

confusion in the marketplace as to source, origin, sponsorship and/or affiliation with

Nubank and its distinctive marks.

      28.    Upon information and belief, NUBANK.COM was registered in bad

faith, as the domain uses a webpage that incorporates a mark that is confusingly

similar to Nubank’s marks.

      29.    Upon information and belief, the registrant had and continue to have no

legitimate reason or good faith basis for registering NUBANK.COM and it was the

registrant’s intent in registering NUBANK.COM to profit from the goodwill and

value associated with Nubank’s NUBANK® mark and other related marks.

                                   COUNT I
                  Anticybersquatting Consumer Protection Act
                             (15 U.S.C. §1125(d))

      30.    Nubank specifically incorporates and references the allegations

asserted in each of the preceding paragraphs, as if fully set forth herein.

      31.    Nubank engages in interstate activities designed to promote its goods

and services, as well as the goodwill associated with its trademark.

      32.    The mark NUBANK® has been, and will continue to be, known

throughout the United States and around the world as identifying and

distinguishing Nubank’s business.


                                           7
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 8 of 10 PageID 8




      33.   Without authorization or consent, the registrant incorporates the

NUBANK® mark in the domain name NUBANK.COM.

      34.   Upon information and belief, the registrant has used and continue to

use the NUBANK.COM domain in bad faith and for the purposes of profiting from

the goodwill and value associated with Nubank and its marks.

      35.   The registrant registered, traffics in, and uses a domain name is

confusingly similar or dilutive of the NUBANK® mark, which, at the time of the

registration of the NUBANK.COM domain name, was distinctive and/or famous

within the meaning of 15 U.S.C. §1125(d)(1)(A)(ii).

      36.   As a direct and proximate result of the registrant’s cybersquatting and

other acts alleged herein, Nubank has been and continues to be harmed in its

business and property, and has sustained and will continue to sustain damage to its

business, goodwill, and reputation.

      37.   Nubank is entitled to the transfer of the NUBANK.COM domain

under 15 U.S.C. § 1125(d)(1)(C).

                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff Nubank respectfully requests that this Court:

i.    Enter judgment in favor of plaintiff Nubank on the count asserted herein and

award Nubank all damages caused by the acts forming the basis of this Complaint

as allowed by law.


                                         8
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 9 of 10 PageID 9




ii.    Order the registrant of Domain Defendant to pay Nubank’s the cost of this

action and Nubank’s reasonable attorneys’ fees pursuant to 15 U.S.C. §1117(a).

iii.   Order that the registrant forfeits the NUBANK.COM domain and order

transfer of ownership of the same to Nubank.

iv.    Award Nubank such further relief as it deems just, proper, and equitable.

                                 JURY DEMAND

Nubank demands a trial by jury on all issues so triable.

Respectfully submitted this 13th day of May, 2021.

                                               /s/ Alycia Ziarno
                                              Alycia Ziarno (Bar No. 96718) – Lead
                                              Counsel
                                              aziarno@nixonpeabody.com
                                              David L. May
                                              (pro hac vice forthcoming)
                                              dmay@nixonpeabody.com
                                              NIXON PEABODY LLP
                                              799 9th Street NW, Suite 500
                                              Washington, DC 20001
                                              T: (202) 585-8000
                                              F: (202) 585-8080

                                              Matthew T. McLaughlin
                                              (pro hac vice forthcoming)
                                              mmclaughlin@nixonpeabody.com
                                              Tarae L. Howell
                                              (pro hac vice forthcoming)
                                              thowell@nixonpeabody.com
                                              NIXON PEABODY LLP
                                              Exchange Place
                                              53 State Street

                                          9
Case 3:21-cv-00507-MMH-PDB Document 1 Filed 05/13/21 Page 10 of 10 PageID 10




                                      Boston, MA 02109
                                      Tel. (617) 345-1000
                                      Fax (617) 345-1300

                 Attorneys for Plaintiff Nu Pagamentos S.A.




                                     10
